DETAILED ACTION

CORRECTED EXAMINER’S AMENDMENT
The following Examiner’s amendment is to correct a missing word “signal” at the end of line 4 of claim 1 and line 6 of claim 8 in the previous Examiner’s amendment.  

Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 8/24/2022.
The application has been amended as follows:  
In the abstract: 
The current abstract has been replaced with a new abstract by merging two paragraphs into a single one as follows: 
-- Provided are a solid-state imaging device capable of improving image quality of a captured image even if the pixel size is increased, and an electronic device equipped with the solid-state imaging device.  A solid-state imaging device is provided that includes: at least two column areas that perform Analog To Digital (AD) conversion of a pixel signal generated by a pixel; a plurality of vertical signal lines that transfers the pixel signal to the column areas; and a free area in which the plurality of vertical signal lines is not wired, in which two of the vertical signal lines facing each other sandwiching the free area are arranged, and lengths of the two vertical signal lines are substantially equal to each other. --


In the claims:

Claim 1:
In lines 3-4, “at least two column areas configured to perform analog to digital conversion of the pixel signal;” has been amended to read as -- at least two column areas configured to selectively perform analog to digital conversion of the pixel signal; --. 
In lines 5-6, “a plurality of vertical signal lines configured to transfer the pixel signal to the at least two column areas;” has been amended to read as -- a plurality of vertical signal lines configured to selectively transfer the pixel signal to the at least two column areas; --. 

Claim 8:
In lines 5-6, “at least two column areas configured to perform analog to digital conversion of the pixel signal;” has been amended to read as -- at least two column areas configured to selectively perform analog to digital conversion of the pixel signal; --.
	In lines 7-8, “a plurality of vertical signal lines configured to transfer the pixel signal to the at least two column areas;” has been amended to read as -- a plurality of vertical signal lines configured to selectively transfer the pixel signal to the at least two column areas; --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697